BRICKELL, C. J.
The offence denounced by the statute under which the indictment Avas found, is the keeping or exhibiting, or being interested or concerned in keeping or exhibiting any table for gaming, of Avhatsoever name, kind, or description, not regularly licensed under the laAVS of this State. — Code of 1876, § 4208. It is not a gaming table, if there be such, as distinguished from other tables, that alone falls AAdthin the prohibition of the statute. Nor is the char*4acter of the table, whether it contains devices, or any appliances, adapted and essential to particular gaming, an element of the offence. It is the use to which the table is appropriated, and the absence of a license under the laws of the State for that use, which renders the keeping or exhibition, or concern or interest in its keeping or exhibition, indictable. It may be that the particular table, or substitute for a table, kept and exhibited by the appellant was not a part of, or essential to the playing of chuokeluek; but if the defendant kept and exhibited it for use in the playing of that game, he was guilty as charged.
The statute is very general in its terms, and so of necessity, to meet and suppress the evil against which it is directed. Former statutes had descended to particulars, as tables for faro, roulette, &c., not meeting all the technicalities of the professional gamester; or slight changes in the names, or in the mode of playing games, were resorted to, and some times successfully, for the purpose of evading them. Under the present statute, the only inquiry for the court and jury, is, into the use for which the table is kept or exhibited. If that be gaming, the statute is violated, unless a license is shown.
There was no error in the rulings of the City Court, and its judgment is affirmed.